TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00250-CV


                                   Margaret Haule, Appellant

                                                 v.

               Travis County, Texas; and Michael Anthony Spinner, Appellees




              FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-GN-18-003629, THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due August 7, 2019. On appellant’s

motion, the time for filing was extended to November 4, 2019. Appellant has now filed a second

motion, requesting that the Court extend the time for filing appellant’s brief. We grant in part

the motion for extension of time and order appellant to file a brief no later than December 5,

2019. No further extension of time will be granted and failure to comply with this order may

result in dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is ordered on November 8, 2019.



Before Chief Justice Rose, Justices Triana and Smith